DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-20
Currently rejected claims:			1-20
Allowed claims:				None


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim requires the fermentation mixture to further comprise plant proteins; however, plant milks contain some content of protein from the plant from which they are made.  It is unclear if the protein required by the claim includes protein already present in plant milk or only refers to an additional source of protein; therefore, the claim is indefinite.  For the purpose of this examination, the claim will be interpreted as meaning an additional source of protein is added to the fermentation mixture.

The following is a quotation of 35 U.S.C. 112(d):


Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Beta-glucans are polysaccharides consisting of D-glucose monomers linked by beta-glycosidic bonds as evidenced by El Khoury (page 5, column 2, paragraph 3); therefore, all beta-glucans are beta-D-glucose polysaccharides and claim 6 does not limit claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau (US 2017/0347676).
Regarding claim 1,  Lau teaches a method of preparing a food product (corresponding to non-dairy yogurt), comprising fermenting a mixture comprising a plant milk 
Regarding claim 2, Lau teaches the invention as disclosed above in claim 1, including the plant milk is prepared from coconut ([0017]).
Regarding claim 3, Lau teaches the invention as disclosed above in claim 1, including the plant milk comprises coconut milk ([0007]).
Regarding claim 4, Lau teaches the invention as disclosed above in claim 1, including the soluble fiber is obtained from wheat (corresponding to wheat dextrin) ([0022]).
Regarding claim 5, Lau teaches the invention as disclosed above in claim 1, including the soluble fiber comprises beta-glucans ([0022]).
Regarding claim 7, Lau teaches the invention as disclosed above in claim 1, including the effective amount of the soluble fiber is 2-10% (w/w) in the fermentation mixture ([0022]), which overlaps the claimed range.
Regarding claim 8, Lau teaches the invention as disclosed above in claim 1, including the fermentation mixture comprises at least about 2-10% (w/w) beta-glucan ([0022]), which overlaps the claimed range.
Regarding claim 9, Lau teaches the invention as disclosed above in claim 1, including the fermentation mixture further comprises plant proteins ([0028]).
Regarding claim 10, Lau teaches the invention as disclosed above in claim 1, including the fermentation mixture further comprises starches ([0023]).
Regarding claim 11, Lau teaches the invention as disclosed above in claim 1, including the maximum content of coconut milk in the fermentation mixture is 50 wt.% and the maximum content of coconut water in the fermentation mixture is 70 wt.% ([0007]) 
Regarding claim 12, Lau teaches the invention as disclosed above in claim 1, including the yogurt cultures comprise bacteria of the genus of Lactobacillus and Streptococcus ([0024]).
Regarding claim 13, Lau teaches the invention as disclosed above in claim 1, including the yogurt cultures comprise Lactobacillus delbrueckii and Streptococcus thermophiles (corresponding to Streptococcus salivarius subsp. thermophiles ([0024]).
Regarding claim 14, Lau teaches the invention as disclosed above in claim 1, including the fermentation mixture further comprises probiotic cultures ([0007]). 
Regarding claim 15, Lau teaches the invention as disclosed above in claim 14, including the probiotic cultures comprise bacteria of the genus Bifidobacterium ([0024]).
Regarding claim 16, Lau teaches the invention as disclosed above in claim 1, including the food product is yogurt ([0007]).
Regarding claim 17, Lau teaches the invention as disclosed above in claim 16, including the prepared yogurt is a non-dairy yogurt made from coconut water and coconut milk ([0007]) which do not contain lactose; therefore, the prepared yogurt contains less than about 0.1 g/L lactose.
Regarding claim 18, Lau teaches a method of preparing a food product (corresponding to non-dairy yogurt), comprising fermenting a mixture comprising a plant milk (corresponding to coconut milk), an effective amount of yogurt cultures (corresponding 
Regarding claim 19, Lau teaches the invention as disclosed above in claim 18, including the probiotic cultures comprise bacteria of the genus Bifidobacterium ([0024]).
Regarding claim 20, Lau teaches the invention as disclosed above in claim 18, including the plant milk is prepared from coconut ([0017]).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau (US 2017/0347676) as applied to claim 5 above, as evidenced by El Khoury (El Khoury et al., “Beta Glucan: Health Benefits in Obesity and Metabolic Syndrome”, 2012, Journal of Nutrition and Metabolism, vol. 2012).
Regarding claim 6, Lau teaches the invention as disclosed above in claim 5, including the soluble fiber comprises beta-glucans ([0022]), which are polysaccharides consisting of D-glucose monomers linked by beta-glycosidic bonds as evidenced by El Khoury (page 5, column 2, paragraph 3).  Therefore, all beta-glucans are beta-D-glucose polysaccharides and Lau teaches the soluble fiber comprises beta-D-glucose polysaccharides. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Linsenmeier (US 20140087025)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791